       Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 1 of 14   1
     J9JVGRAC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    DONALD GRAHAM,

4                     Plaintiff,

5                v.                                15 CV 10160 (SHS)

6    RICHARD PRINCE, et al,

7                     Defendants.

8    ------------------------------x

9    ERIC McNATT,

10                    Plaintiff,

11              v.                                 16 CV 8896 (SHS)

12   RICHARD PRINCE, et al,

13                    Defendants.                  DECISION

14   -------------------------------x

15                                                 New York, N.Y.
                                                   September 19, 2019
16                                                 3:06 p.m.

17   Before:

18                           HON. SIDNEY H. STEIN,

19                                                 District Judge

20                                 APPEARANCES

21   CRAVATH SWAINE & MOORE
          Attorneys for Plaintiffs
22   BY: CAITLIN N. FITZPATRICK

23   GREENBERG TRAURIG
          Attorneys for Defendant Richard Prince
24   BY: IAN C. BALLON
          ALENA M. MARKLEY
25        NINA D. BOYAJIAN (appearing telephonically)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 2 of 14   2
     J9JVGRAC

1                           APPEARANCES (continued)

2
     DONTZIN NAGY & FLEISSIG
3         Attorneys for Defendants Gagosian Gallery, Inc.
           and Lawrence Gagosian
4    BY: TRACY O. APPLETON

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 3 of 14   3
     J9JVGRAC

1              (Case called)

2              MS. FITZPATRICK:     Caitlin Fitzpatrick, on behalf of

3    plaintiffs, from Cravath, Swaine & Moore.

4              THE COURT:    Good afternoon.

5              We have somebody on the phone, so please speak loudly.

6              MR. BALLON:    Good afternoon, your Honor.

7              Ian Ballon of Greenberg Traurig, for defendants

8    Richard Prince and the two Blum & Poe entities.

9              THE COURT:    Good afternoon.

10             MR. BALLON:    Good afternoon.

11             MS. BOYAJIAN:    Good afternoon, your Honor.

12             This is Nina Boyajian from Greenberg Traurig

13   representing Richard Prince in both matters, and Blum & Poe &

14   McCann.

15             THE COURT:    Good afternoon.

16             MS. MARKLEY:    Good afternoon.     Alena Markley.

17             I'm also with Greenberg Traurig, representing Blum &

18   Poe and Richard Prince.

19             MS. APPLETON:    Good afternoon, your Honor.

20             Tracy Appleton, from Dontzin, Nagy & Fleissig, on

21   behalf of Gagosian Gallery, Inc. and Lawrence Gagosian.

22             THE COURT:    Good afternoon to all of you.

23             Please be seated in the courtroom.

24             I was seriously considering bringing you in for oral

25   argument on the expert motions.       I'm not going to have argument


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 4 of 14          4
     J9JVGRAC

1    now on the summary judgment motions; that will come later.              At

2    another time I'll bring you in for oral argument on that.               And

3    I do need oral argument on the summary judgment motions.

4              But I realized, after considering it, the motions to

5    strike the expert reports are very straightforward, and really

6    I feel quite comfortable in reaching a decision without oral

7    argument on it.

8              I'm not quite sure why the motions were made.             It's

9    quite clear the experts are being used in conjunction with the

10   motions for summary judgment.       So it's a decision for me to

11   make and for me to credit or not credit, whatever it is to be

12   credited or not credited in these affidavits, and to put those

13   parts of the affidavits' expert reports that I accept, to

14   weight them accordingly.

15             I'm not going to parse every expert report line by

16   line; the cases are clear I don't have to, and I'm not going

17   to, it would be a waste of time.       I'm not going to accept legal

18   conclusions.

19             You have somebody here, I think it's -- is it

20   Ms. Besek?   I think so.     She's functioning as a lawyer.         I

21   don't need her to tell me about the law.        Presumably I'll reach

22   my own conclusions on what the law is and the lawyers will tell

23   me what the law is.     So I'm going to strike her entire report.

24             Other than that, I'll credit what I deem to be

25   appropriate and disregard what is inadmissible.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 5 of 14    5
     J9JVGRAC

1              That's the overview.      But I'll give you more specifics

2    at this point.

3              The experts, all of the experts, are fair use experts,

4    with the exception of a single damage expert.         From the

5    standpoint of the damage experts, I'm going to -- expert, I'm

6    going to -- that's Stephen Holzen -- I'm going to deny that

7    without prejudice.     So if the result of the summary judgment

8    motions is that we go on to damages, I'll then consider that.

9    But I don't have to rule on the admissibility of the Holzen

10   damage report at this point.      Actually, a better way to do it

11   is to dismiss it without prejudice; not to deny it, I'll

12   dismiss it without prejudice.

13             I'm not going to go into the background and the facts,

14   because the parties know that.       And the parties understand Rule

15   702 as well.    I don't have to set all of that forth.

16             The legal standards are as follows:

17             "Under Daubert, the district court functions as the

18   gatekeeper for expert testimony, whether proffered at trial or

19   in connection with a motion for summary judgment."          Buckley v.

20   Deloitte & Touche USA LLP, 888 F. Supp. 2d 404, 412 (S.D.N.Y.

21   2012), aff'd, 541 F. App'x 62 (2d Cir. 2013) (quoting Major

22   League Baseball Props., Inc. v. Salvino, 542 F.3d 290, 310 (2d

23   Cir. 2008))    "Expert opinions that are without factual basis

24   and are based on speculation or conjecture are inappropriate

25   material for consideration on a motion for summary judgment."


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 6 of 14    6
     J9JVGRAC

1    That's a citation again from Buckley and again quoting Major

2    League Baseball Properties.      And the same is true of conclusory

3    opinions; same citation.

4               "When a party offers expert declarations in support of

5    its position, and a motion has been made to exclude such

6    expert, a court must decide that motion first, in order to

7    determine whether such testimony may be considered in

8    connection with summary judgment."       In re Puda Coal Sec. Inc.,

9    Litig., 30 F. Supp. 3d 230, 253 (S.D.N.Y. 2014), affirmed, 649

10   F. App'x 55 (2d Cir. 2016), under the name of Querub v. Hong

11   Kong.

12              "Evidence inadmissible at trial is insufficient to

13   create a genuine dispute of material fact, and the Court need

14   not engage in a separate line-by-line analysis of [the

15   parties'] objections."     Hitachi Data Sys. Credit Corp. v.

16   Precision Discovery, Inc., 2019 WL 3802178, at *3 (S.D.N.Y.

17   Aug. 13, 2019).

18              I may deny motions as a formal matter, and I have

19   discretion to simply disregard inadmissible portions of

20   evidence at summary judgment.       That's also from my opinion in

21   Hitachi.    See also Amnesty Am. v. Town of W. Hartford, 361 F.3d

22   113, 132 n.12 (2d Cir. 2004).       And see In re NewStarcom

23   Holdings, Inc., 547 B.R. 106, 138 (Bankr. D. Del. 2016).

24              Again, I'm not going to set forth Rule of Evidence

25   702; you know what it is.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 7 of 14   7
     J9JVGRAC

1               And here, the proposed expert testimony is not of a

2    technical nature, but, rather, falls within the ambit of social

3    science.    And I'm guided by the objectives of the Daubert

4    factors, and I can't really apply each of the factors

5    mechanically because there are no formulas here or reproducible

6    experiments.    See United States v. Paracha, 2006 WL 12768, at

7    *19, aff'd, 313 F. App'x 347 (2d Cir. 2008) (citing Kumho Tire

8    Co. v. Carmichael, 526 U.S. 137, 152 (1999)).

9               All right.   Let's turn first to the motions to exclude

10   the fair use experts.

11              For the motions for summary judgment, I obviously have

12   to determine whether there is a genuine dispute of material

13   fact.   And in order to assist my determination of whether there

14   is a material issue -- an issue of material fact, I can look to

15   areas of these reports that give their views in terms of fair

16   use; I can credit certain portions of the report, and I can

17   disregard those portions that, for example, just give a legal

18   conclusion or are inadmissible in some other way.

19              I've already said that the legal expert report I'm

20   going to exclude.

21              "It is a well-established rule in the Second Circuit

22   that experts are not permitted to present testimony in the form

23   of legal conclusions."     United States v. Articles of Banned

24   Hazardous Substances Consisting of an Undetermined No. of Cans

25   of Rainbow Foam Paint, 34 F.3d 91, 96 (2d Cir. 1994) (citing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 8 of 14     8
     J9JVGRAC

1    Hygh v. Jacobs, 961 F.2d 359, 363 (2d Cir.1992)).          I'm going to

2    disregard the legal conclusions; I'm going to apply the law as

3    it exists; and I'm not going to substitute any expert's legal

4    conclusion for my own.     See Hewitt v. Metro-N. Commuter R.R.,

5    244 F. Supp. 3d 379, 393 (S.D.N.Y. 2017)

6              I'll also disregard the experts' comparison of the

7    works to the extent they encroach on the jury's role to

8    visually compare the works.      The jury can compare the works;

9    they don't need an expert to compare the works.

10             On the motions for summary judgment in this case, I

11   sit in the position of having to compare the works simply to

12   determine whether there is a genuine dispute of material fact.

13             In ruling on the motion to dismiss, I directed that

14   there be evidence produced on whether Prince's works are

15   transformative.    When I was going through the cases and in my

16   opinion, I saw that the cases do use art criticism.          And so the

17   art criticism experts are generally allowable.         See my opinion

18   in Graham, 265 F. Supp. 3d at 382.

19             To the extent that the opinions are helpful, I will

20   accept them; and to the extent that they usurp my role, I will

21   disregard them.    It is the June Besek report that I am

22   excluding entirely.     All of her opinions essentially are legal

23   conclusions.    There is a single reference opinion in her report

24   saying that the works are not not transformative basically

25   because they are in the frame of the Instagram interface.           But


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 9 of 14      9
     J9JVGRAC

1    she is not an expert on Instagram.       She's a lawyer; she is

2    knowledgeable about copyright law, not art.         So, as I said, I

3    am not going to include or consider her views on copyright law.

4              I will, you'll see, consider the views on the law of

5    the Jamaican person, because that falls with a Jamaican expert

6    from Jamaica is the way to put that; she's Queens counsel.

7    Because that's under a separate rule in the Federal Rules of

8    Evidence allowing affidavits in terms of foreign law.          But not

9    Besek.   So the Besek report is stricken entirely.

10             It's Ms. Minott-Phillips QC who is the Jamaican

11   attorney.   And her testimony is admissible for me to consider

12   on the motions for summary judgment.        That's Rule 44.1.

13             Now we'll take a look at the general objections from

14   defendants.

15             They say that plaintiffs' experts' opinions on the

16   transformativeness or lack of transformativeness is based on

17   insufficient facts and data because they never inspected the

18   large-scale works in person, and they simply inspected copies

19   of the works.    That goes to the weight, not the admissibility,

20   of these opinions.     See Cedar Petrochemicals, Inc. v. Dongbu

21   Hannong Chem. Co., 769 F. Supp. 2d 269, 285 (S.D.N.Y. 2011).

22             Defendants also argue that Whitaker, Bogre, and

23   Coleman are either unqualified or have insufficient factual

24   bases to opine on the effect of Prince's works on the market

25   for Graham's works.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 10 of 14   10
     J9JVGRAC

1              Whitaker is qualified to testify on the art market

2    based on her education, including an MBA and a degree in fine

3    art, as well as her experience teaching business as it relates

4    to the arts.    See In re LIBOR-Based Fin. Instruments Antitrust

5    Litig., 299 F. Supp. 3d 430, 466 (S.D.N.Y. 2018) quoting Cary

6    Oil Co. v. MG Ref. & Mktg., Inc., 2003 WL 1878246, at *2

7    (S.D.N.Y. Apr. 11, 2003)).

8              Bogre is not an expert on art market valuations; and

9    she, in fact, said that at her deposition.        (See Bogre

10   Deposition, page 391).     Accordingly, I'll disregard that

11   opinion of hers, but I need not disregard her entire report.

12   That's In re LIBOR again at 467 ("[A]n expert's lack of

13   qualifications as to some of the opinions offered does not

14   render inadmissible the opinions that he is qualified to

15   offer.").

16             With respect to the factual bases underlying the

17   opinions on the art market, whether there is a sufficient

18   factual basis underlying those opinions goes to the weight, not

19   the admissibility.     See Cedar Petrochemicals, 769 F. Supp. 2d

20   at 285.

21             There are no empirical studies here, there are no

22   consumer surveys; so everything that's there goes to the

23   weight.

24             To the extent there are instances in which the experts

25   proffer only ipse dixit opinions, I'm going to disregard those


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 11 of 14         11
     J9JVGRAC

1    opinions.    See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146

2    (1997).

3               Now let's turn to the objections from the plaintiffs.

4               The plaintiffs say that the defendants' people

5    shouldn't be allowed to speculate about Prince's state of mind

6    when he was working on the art, pointing to various portions of

7    the defendants' experts' reports, setting forth what meaning

8    Prince intended to convey in his works.        As a general matter,

9    expert testimony as to a party's state of mind is inadmissible.

10   See In re Rezulin Prod. Liab. Litig., 309 F. Supp. 2d 531, 546

11   (S.D.N.Y. 2004).

12              However, in the art context, divining the artist's

13   intent is what these art people do; they say the artist

14   intended to project intense devotion to a particular thing or

15   intended for the color to make this kind of statement.          And, of

16   course, none of them actually know what the artist was

17   intending.    But that type of testimony is allowed in these

18   cases.    How critics interpret Prince's work is relevant to fair

19   use.   And that's even separate from what his actual intent is.

20   See Pension Comm. of Univ. of Montreal Pension Plan v. Banc of

21   Am. Sec., LLC, 691 F. Supp. 2d 448, 467 (S.D.N.Y. 2010).            The

22   amount I credit that speculation or don't credit it goes to the

23   weight of the evidence, not its admissibility.

24              You see that's a theme obviously in this decision.

25              And similarly, I am able to read both sides' experts'


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 12 of 14     12
     J9JVGRAC

1    recounting of the history of appropriation art and Prince's

2    substantial role in it, and evaluate that to the extent

3    helpful.    Dr. Marwick's extensive recitation of the history of

4    the internet and social media is an example here.

5               Because of the involvement of the Instagram interface,

6    some of Dr. Marwick's testimony presumably will be useful to me

7    to elucidate any relevant concepts.       But as the plaintiff

8    points out, part of her report concerning ARPA is irrelevant to

9    my fair use determination and I'll utilize the report

10   accordingly.    See In re LIBOR, 299 F. Supp. 3d at 469 ("The

11   fact that some of an expert's opinions are irrelevant does not

12   render all of the expert's opinions inadmissible.         Nonetheless,

13   we need not overly fragment an expert's opinions in order to

14   pick out only the relevant and helpful portions.").          That's

15   from In re LIBOR.

16              Now, defendants' Objections to specific plaintiffs'

17   experts.

18              Defendants object to Ms. Whitaker's report, saying

19   that her "report reads like a protest article on art politics

20   rather than proper rebuttal testimony."        Indeed part of that is

21   valid.   I enjoyed her expert opinion that -- let me just make

22   sure I have the quote right.      Paragraph 21.    "Defendants'

23   experts' assessment of the plaintiff's works as 'not art'

24   depends upon the notion that art and artist are categories and

25   terms defined and controlled by experts or other elite voices


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 13 of 14       13
     J9JVGRAC

1    in the art world.    This notion is, at best, accidentally

2    undemocratic and, at worst, persistently and inexcusably

3    colonialist and in need of updating."

4              I was taken by such a statement.       I haven't heard one

5    like that since the 1960s.      I am going to disregard the

6    hyperbole in her opinion.      See Schwab v. Philip Morris USA,

7    Inc., 449 F. Supp. 2d 992, 1221 (E.D.N.Y. 2006), reversed under

8    the name on other grounds of McLaughlin v. Am. Tobacco Co., 522

9    F.3d 215 (2d Cir. 2008).     And I'll take the same approach for

10   all the expert reports.

11             With respect to plaintiff's expert Ms. Sussman,

12   defendants contest her qualifications and say she has no

13   recognized expertise in photography or appropriation art.           I

14   think that's wrong; she does have relevant experience in art

15   curation and consulting, as she was a curator for a number of

16   hospitals and similar organizations.       Her lack of expertise in

17   one field, but relevant experience in a related field, again,

18   goes to weight, not admissibility.       See Scentsational Techs,

19   LLC v. Pepsi, Inc., 2018 WL 1889763, at *2, affirmed under the

20   name ScentSational Techs. LLC v. PepsiCo, Inc., 773 F. App'x

21   607 (Fed. Cir. 2019).     See also In re Rezulin, 309 F. Supp. 2d

22   531, 559 (S.D.N.Y. 2004) ("A lack of formal training does not

23   necessarily disqualify an expert from testifying if he or she

24   has equivalent relevant practical experience").

25             I've already told you that I am going to dismiss


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:15-cv-10160-SHS Document 197 Filed 10/01/19 Page 14 of 14   14
     J9JVGRAC

1    without prejudice the report of plaintiffs' damages expert,

2    Stephen Holzen, and we'll deal with it if need be.         All right?

3              I'm dismissing without prejudice Holzen.        I am

4    striking Besek.    And the others I will accept what parts I

5    should and reject what parts I should.

6              Thank you.    I'll bring you in in a few weeks for

7    argument on the substantive summary judgment motions.

8              Thank you, all.

9                                   *   *    *

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
